United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phenix City, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2408
Issued: June 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 17, 2007 appellant filed a timely appeal from an October 13, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration. There is no merit decision within one year of the filing of this appeal. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
FACTUAL HISTORY
This case is before the Board for the second time. By order dated June 10, 2005, the
Board set aside the Office’s November 2, 2004 nonmerit decision under File No. xxxxxx533
denying reconsideration of an October 23, 2002 decision terminating appellant’s compensation
and her entitlement to an August 26, 2002 schedule award pursuant to a right ankle injury under

File No. xxxxxx514. The Board remanded the case for reconstruction of the record.1 The
findings of fact and conclusions of law from the order are hereby incorporated by reference.
On remand of the case, the Office reviewed evidence submitted after the October 23,
2002 decision.
Appellant applied for disability retirement benefits through the Office of Personnel
Management (OPM) on February 19, 2002. She accepted a light-duty job offer on February 28,
2002 but did not clock in or perform work.2 In undated letters, a union official, two coworkers
and appellant’s husband stated that on February 28, 2002, appellant’s supervisor, human
resources officials and other personnel instructed her to accept the light-duty job offer but not to
clock in or she would negate the disability retirement calculations that had already been
completed. Appellant was instructed to turn in her badge and clean out her locker as her
retirement application was accepted and she was no longer an employee.
In periodic reports from August 2001 to August 2005, Dr. Champ L. Baker, Jr., an
attending Board-certified orthopedic surgeon, diagnosed right lateral epicondylitis at maximum
medical improvement as of February 28, 2002. He released appellant to limited duty. In a
January 18, 2002 report, Dr. Leland C. McCluskey, an attending Board-certified orthopedic
surgeon, released appellant to full duty regarding the accepted right ankle injury. From April to
July 2003, appellant was also followed by Dr. William F. Sims, an attending Board-certified
orthopedic surgeon.3
By decision dated September 23, 2005, the Office affirmed the October 23, 2002
termination of appellant’s compensation benefits. It found that, while appellant may have been
misinformed about “clocking in,” she did not commence work on February 28, 2002 as required
to continue eligibility for compensation benefits. The Office noted that the medical evidence and
other documents were irrelevant to the claim.
In a September 15, 2006 letter, appellant requested reconsideration. She asserted that the
employing establishment erred by offering her a light-duty position outside her bidded craft.
Appellant submitted copies of federal personnel regulations, medical billing forms dated from
May to August 2006, and May and July 2006 chart notes from Dr. Baker.

1

Docket No. 08-2408 (issued June 10, 2005). The Office accepted that on February 9, 1998 appellant, then a 44year-old clerk, sustained a right elbow injury. Appellant elected disability retirement benefits effective
January 6, 2002. On February 28, 2002 she accepted a modified clerk job offer from the employing establishment.
Appellant reported to the employing establishment on February 28, 2002, accepted the job offer, but did not clock in
or perform work. On March 15, 2002 she claimed a schedule award for impairment of the right arm. The Office
advised her by March 28, 2002 letter that the offered position was suitable work and of the Act’s penalty provisions
for refusing the offer. It terminated appellant’s compensation by October 23, 2002 decision.
2

Appellant also submitted copies of light-duty job offers she accepted between March 10, 1998 and
November 1, 2001.
3

Appellant also provided a copy of the Board’s decision in Max Yates, Docket No. 96-2207 (issued
September 16, 1998), medical billing forms, personnel forms and physical therapy notes dated from 2003 to 2005.

2

By decision dated October 13, 2006, the Office denied reconsideration on the grounds
that the evidence submitted was either cumulative or irrelevant.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,4
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.5 Section 10.608(b)
provides that when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.6
In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.7 A claimant need only
submit relevant, pertinent evidence not previously considered by the Office.8 When reviewing
an Office decision denying a merit review, the function of the Board is to determine whether the
Office properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.9
ANALYSIS
The Office accepted that appellant sustained a right elbow injury on February 9, 1998, for
which she received medical benefits and compensation for partial disability. In February 2002,
appellant elected disability retirement benefits. On February 28, 2002 appellant accepted a lightduty job offer but did not clock in or perform work. Therefore, in an October 23, 2002 decision,
the Office terminated appellant’s compensation benefits under section 8106(c) of the Act10 as she
refused an offer of suitable work. It affirmed the termination by a September 23, 2005 decision,
finding that the evidence supported that appellant refused an offer of suitable work.
Appellant requested reconsideration on September 15, 2006.
She asserted that
regulations unrelated to the Act established that the February 28, 2002 job offer was erroneous.
Appellant also submitted billing forms and medical records. These documents are irrelevant to

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b). See also T.E.., 59 ECAB ___ (Docket No. 07-2227, issued March 19, 2008).

7

Helen E. Tschantz, 39 ECAB 1382 (1988).

8

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

9

Annette Louise, 54 ECAB 783 (2003).

10

5 U.S.C. § 8106(c).

3

her claim. The Board has held that the submission of evidence which does not address the
particular issue involved does not comprise a basis for reopening a case.11
Appellant has not established that the Office improperly refused to reopen her claim for a
review of the merits under section 8128(a) of the Act. She did not show that the Office
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by the Office or submit relevant and pertinent new evidence not
previously considered by the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 13, 2006 is affirmed.
Issued: June 8, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

4

